                                          Case 3:20-cv-03130-EMC Document 18 Filed 06/09/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                       UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     KYLE VOGT,                                            Case No. 20-cv-03130-EMC
                                   8                       Plaintiff,
                                                                                               ORDER TO SHOW CAUSE
                                   9                v.

                                  10     RAYTHEL FISHER,
                                  11                       Defendant.

                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Petitioner, a California prisoner, filed this petition for a writ of habeas corpus pursuant to
                                  15   28 U.S.C. § 2254 challenging his state criminal conviction. It does not appear from the face of the
                                  16   petition that it is without merit. Good cause appearing, the Court hereby issues the following
                                  17   orders:
                                  18      1. The clerk must electronically serve a copy of this order upon the respondent and the
                                  19             respondent’s attorney, the Attorney General of the State of California, at the following e-
                                  20             mail address: SFAWTParalegals@doj.ca.gov. The clerk must also include a copy of the
                                  21             “consent or declination to magistrate judge jurisdiction form.” The petition and any
                                  22             exhibits thereto are available via the Electronic Case Filing system for the Northern
                                  23             District of California.
                                  24      2. No later than sixty days from the date of this Order, Respondent shall file with this Court
                                  25             and serve upon Petitioner an Answer conforming in all respects to Rule 5 of the Rules
                                  26             Governing Section 2254 Cases, showing cause why a writ of habeas corpus should not be
                                  27             issued. Respondent shall file with the Answer all portions of the state record that have
                                  28             been transcribed previously and are relevant to a determination of the issues presented by
                                          Case 3:20-cv-03130-EMC Document 18 Filed 06/09/21 Page 2 of 2




                                   1          the petition. If Petitioner wishes to respond to the Answer, he shall do so by filing a

                                   2          Traverse with the Court and serving it on Respondent within thirty days of his receipt of

                                   3          the Answer. If he does not do so, the petition will be deemed submitted and ready for

                                   4          decision on the date the Traverse is due.

                                   5      3. No later than sixty days from the date of this Order, Respondent may file with this Court

                                   6          and serve upon Petitioner a motion to dismiss on procedural grounds in lieu of an Answer,

                                   7          as set forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section

                                   8          2254 Cases. If Respondent files such a motion, Petitioner shall file with the Court and

                                   9          serve on Respondent an opposition or statement of non-opposition to the motion within

                                  10          thirty days of receipt of the motion, and Respondent shall file with the Court and serve on

                                  11          Petitioner a reply within fourteen days of receipt of an opposition.

                                  12      4. Extensions of time are not favored, though reasonable extensions will be granted. Any
Northern District of California
 United States District Court




                                  13          motion for an extension of time must be filed no later than three days prior to the deadline

                                  14          sought to be extended.

                                  15      5. Petitioner and Respondent shall file their Consent or Declination to Magistrate Judge

                                  16          Jurisdiction on or before the date the answer is due. This form can be found at

                                  17          www.cand.uscourts.gov/civilforms.

                                  18
                                  19          IT IS SO ORDERED.

                                  20

                                  21   Dated: June 9, 2021

                                  22

                                  23                                                      ______________________________________
                                                                                           EDWARD M. CHEN
                                  24                                                       United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          2
